Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered September 30, 2002. The order, insofar as appealed from, denied that part of defendants’ motion for summary judgment dismissing the first cause of action and granted that part of plaintiffs’ cross motion for summary judgment on that cause of action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: We affirm for the reasons stated in the decision at Supreme Court. We add only that defendants failed to plead the statute of limitations as an affirmative defense in their amended answer and, in any event, that affirmative defense lacks merit. The action was timely commenced inasmuch as the statute of limitations did not begin to run, at the earliest, until the insurance policy was discontinued. Present—Pine, J.P, Wisner, Scudder, Gorski and Lawton, JJ.